[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                    JUNE 7, 2007
                                                 THOMAS K. KAHN
                            No. 06-15637
                                                      CLERK
                       ________________________

                 D.C. Docket No. 05-00672 CV-J-25-TEM

CSX TRANSPORTATION, INC.,

                                                     Plaintiff-Appellant,

                                  versus

UNITED TRANSPORTATION UNION,
RUFUS MCINTYRE, General Chairman,
United Transportation Union, et al.,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 7, 2007)

Before ANDERSON, MARCUS and COX, Circuit Judges.

PER CURIAM:
      CSX Transportation, Inc. (“CSX”) appeals following the district court's grant

of summary judgment in favor of the Defendants United Transportation Union and

Rufus McIntyre, the Union's General Chairman. CSX presents three arguments on

this appeal: (1) the district court erred in granting summary judgment to the

Defendants; (2) the district court erred in granting summary judgment while

discovery motions were still pending; and (3) the district court erred in denying

CSX's motion for leave to amend the complaint. After oral argument and careful

consideration, we conclude that none of these arguments warrants reversal.

      The district court's decision that no substantial evidence supports CSX's claim

that a work stoppage or slowdown occurred presents a close question. That decision

need not detain us, however, because we conclude that the district court properly

determined that there was no genuine issue of material fact as to the Defendants'

involvement in any work stoppage or slowdown and that no substantial evidence

supported the claim that the Defendants were involved in any work stoppage or

slowdown.

      We reject CSX's argument that the district court abused its discretion in ruling

on the summary judgment motion while discovery motions were pending because

CSX explicitly asked the court to proceed to rule on the summary judgment motion.




                                          2
        And, we find no abuse of discretion in the denial of CSX's motion for leave

to amend the complaint because the district court properly determined that the

amendment would be futile given the lack of evidence that Defendants were involved

in illegal job action.

       AFFIRMED.1




       1
        The complaint names as defendants "John & Jane Doe, UTU Represented CSXT Employees
Nos. 1 through 100." This is no impediment to the closing of this case because the Federal Rules
do not authorize suit against fictitious parties. See New v. Sports and Recreation, Inc., 114 F.3d
1092, 1094 n.1 (11th Cir. 1997); Wiggins v. Risk Enter. Mgmt. Ltd., 14 F. Supp. 2d 1279, 1279 n.1
(M.D. Ala. 1998).

                                                3